DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/28/2021.
Applicant's election with traverse of species 1 in the reply filed on 7/28/2021 is acknowledged.  The traversal is on the ground(s) that a search of three inventions would not pose a serious burden.  This is not found persuasive because "serious burden" is not merely defined by a search. Rather, a "serious burden" also encompasses consideration of the claims and arguments in light of the prior art.  Furthermore, if it is applicant's position that the species are not patentably distinct, or are obvious variants of each other then they should state so on the record. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, JP2015086984 in view of Hayashi et al., JPH0780938.

    PNG
    media_image1.png
    257
    317
    media_image1.png
    Greyscale

Regarding claim 1, Nishioka discloses a lubricating device (see fig 2) of a power transmitting system (A) having a structural member (2), comprising an oil piping assembly (6a,b) fixed to the structural member (2) at a plurality of positions (see fig 2) and having an oil passage (6a) through which a lubricant oil (oil – see arrows) flows, and the passage (6a) being fixed to the structural member (2) at the plurality of positions (as described above) through only the flanged end region (see fig 2).  Nishioka does not specify that the piping is resin.  

    PNG
    media_image2.png
    191
    656
    media_image2.png
    Greyscale

 Hayashi et al. teaches a lubricant piping assembly (see fig 1-2) wherein the oil piping assembly (10) is a resin piping assembly (10) including a plurality of divisional components (15,16) which cooperate to define a circumference (see fig 1,2) of the oil passage (10) along a length (left to right in fig 2) of the oil passage (10) and which are formed of a resin material (see [0001]), the divisional components (15,16) having respective interfacial surfaces (21,22) and being bonded together with interfacial surfaces (21,22) thereof being held in contact with each other (see fig 3); the plurality of 
It would have been obvious to provide the resin piping described by Hayashi et al. to the system disclosed by Nishioka in order to reduce costs associated with manufacturing complex shaped piping.
Regarding claim 2, Nishioka in view of Hayashi et al. discloses the lubricating device according to claim 1, further comprising an oil pump (14) disposed within a casing of the power transmitting system (2), and wherein the resin piping assembly (10 – Hayashi et al) is connected to the oil pump (14), to deliver the lubricant oil (oil), and wherein one of the plurality of fixing portions (as described above) is fixed to a housing (external surface of 14) of the oil pump (14) functioning as the structural member (see fig 2), and the base divisional component (12 – Hayashi et al.) is provided with a connecting portion (flanged outer surface of 12) which is connected to the oil pump (via 51 – see fig 2) and through which the lubricant oil flows (see arrows) from the oil pump (14) into the resin piping assembly (10 – Hayashi et al.).
Regarding claim 3, Nishioka in view of Hayashi et al. discloses the lubricating device according to claim 2, wherein the resin piping assembly (10 – Hayashi et al.) is provided to deliver the lubricant oil (oil) from the oil pump (14) to predetermined lubricated portions (see fig 2) of the power transmitting system (A), and at least one of the plurality of divisional components (15,16 – Hayashi et al.) including the base divisional component (12 – Hayashi et al.) is provided with a plurality of hollow nozzle portions (61), each of the hollow nozzle portions having a delivery nozzle (61a) which is open externally of the hollow nozzle portion (see fig 2).
Regarding claim 5, Nishioka in view of Hayashi et al. discloses the lubricating device according to claim 1, wherein the plurality of divisional components (15,16 – Hayashi et al.) including the base divisional component (12 – Hayashi et al.) are bonded together by welding (see [0005] – Hayashi et al.) with the interfacial surfaces thereof being held in contact with each other (see fig 3 – Hayashi et al.).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654